RESOLUCIÓN
Los trabajos de la Vigésima Sesión Ordinaria de la Con-ferencia Judicial de Puerto Rico, convocada para el viernes 17 de octubre de 1997, en el Hotel Caribe Hilton, San Juan, Puerto Rico, se regirán por la agenda siguiente:

Sesión de la mañana

8:00 Registro de participantes, Café y Refrigerios
9:00 Apertura de la Conferencia Judicial, Mensaje so-bre el Estado de la Judicatura, Hon. José A. Andréu Gar-cía, Juez Presidente
9:30 Mensaje de la Comisión Futurista de los Tribuna-les, Ledo. Rafael Alonso Alonso, Presidente de la Comisión
9:45 Presentación de los miembros del Comité Asesor de Medios Alternos para la Resolución de Disputas, Leda. Mercedes M. Bauermeister, Directora Administrativa de los Tribunales
10:00 Resumen del Informe y la Reglamentación sobre los Métodos Alternos para la Solución de Conflictos, Hon. Hiram A. Sánchez Martínez, Presidente del Comité Asesor
10:20 Resumen de ponencias sobre el informe, Miem-*882bros de la Conferencia Judicial, representantes de las Re-giones Judiciales e invitados, Discusión del Informe
12:30 Almuerzo, Elementos de la visión futurista y presentación del vídeo de la Comisión Futurista de los Tribunales y Simulación de Mediación, auspiciado por la Co-misión y el Comité de Métodos Alternos para la Resolución de Disputas

Sesión de la tarde

1:30 Presentación de los miembros del Comité Asesor sobre Jurisdicción Voluntaria, Leda. Mercedes M. Bauer-meister
1:45 Resumen del informe y la Reglamentación sobre la Jurisdicción Voluntaria, Leda. Cándida Rosa Urrutia, Presidenta del Comité Asesor sobre Jurisdicción Volunta-ria
2:10 Resumen de las ponencias sobre el Informe de Ju-risdicción Voluntaria, Miembros de la Conferencia Judicial, representantes de las Regiones Judiciales e invitados
3:30 Receso, Café y refrigerios
3:45 Continuación del resumen de ponencias y discu-sión del Informe sobre Jurisdicción Voluntaria
5:00 Clausura de los Trabajos, Hon. José A. Andréu García, Juez Presidente
Los trabajos y los procedimientos durante la Conferen-cia Judicial se regirán por las reglas siguientes:
1. El Juez Presidente llamará al orden y declarará constituida, para comenzar sus trabajos, la Vigésima Se-sión Ordinaria de la Conferencia Judicial de Puerto Rico.
2. Para facilitar los trabajos durante la Conferencia, deberán evitarse las conversaciones dentro y fuera del sa-lón, así como las entradas y salidas que tienden a distraer la atención.
3. Conforme a la agenda aprobada y siguiendo el hora-rio establecido, cada ponente hará su exposición, dentro del tiempo asignado para ésta.
*8834. La Secretaria de la Conferencia Judicial, Leda. Mercedes M. Bauermeister, como moderadora, presentará la agenda de los trabajos durante la Conferencia Judicial.
5. Podrán participar en la discusión de los temas los jueces y los miembros de la Conferencia Judicial. Los tur-nos para la discusión de los temas seguirán el orden esta-blecido por el Secretariado de la Conferencia Judicial, se-gún fueron solicitados y concedidos previamente. La duración de las ponencias estará limitada al tiempo conce-dido, para permitir la participación del mayor número de personas. Al finalizar los turnos concedidos, conforme a las circunstancias y al tiempo disponible, se permitirá la dis-cusión de los temas por los demás participantes.
6. El Juez Presidente podrá declarar fuera de orden cualquier planteamiento que no forme parte de la agenda o no sea pertinente a los temas de la Conferencia.
7. Las ideas expuestas por los ponentes y las sugeren-cias que formulen los miembros de la Conferencia Judicial, por escrito o durante las discusiones plenarias, serán ob-jeto de ulterior estudio y análisis por el Secretariado de la Conferencia Judicial, la Oficina de Administración de los Tribunales y el Tribunal Supremo.
8. La Secretaria y el Alguacil del Tribunal Supremo, al igual que el personal del Secretariado de la Conferencia Judicial y otro personal designado, asistirán al Tribunal, a la Secretaria de la Conferencia Judicial y a los miembros participantes de la Conferencia Judicial durante los prepa-rativos y los trabajos del día.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. Los Jueces Asociados Señora Naveira de Ro-dón y Señor Fuster Berlingeri no intervinieron.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo